| FITZSIMMONS, Judge,
agreeing, with additional reasons.
I agree with the opinion and respectfully assign additional reasons.
Assuming Mr. Ross had the burden of proof, he rebutted any presumption of community property. Mr. Ross successfully proved that the renewals were passive income and not derived from substantial labor on his part. In this particular case, the renewal commissions are more akin to interest or rental payments, which are usually classified as civil fruits. These periodic or interest-like payments were derived from Mr. Ross’s State Farm contract and the original insurance contracts sold to Mr. Ross’s clients. In response, Ms. Stark *823failed to bring forth sufficient specific evidence to rebut the showing by Mr. Ross. If she had successfully shown that Mr. Ross had expended substantial labor to achieve the renewals, the character of the renewal commissions would be different. They would then be more appropriately classified as income. Such “income” renewals earned during a marriage would be community property.
PETTIGREW, J., dissents, and assigns reasons.